United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3518
                                 ___________

Dennis Davidson,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
JoAnne B. Barnhart,1 Acting           *
Commissioner, Social Security         * [UNPUBLISHED]
Administration,                       *
                                      *
            Appellee.                 *
                                 ___________

                         Submitted: March 7, 2002
                             Filed: March 13, 2002
                                  ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.




      1
       JoAnne B. Barnhart has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
       Dennis Davidson appeals the District Court’s2 order affirming the
Commissioner’s denial of supplemental security income. After a careful review of
the record, see Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (standard
of review), we affirm.

      In his April 1997 application Davidson alleged disability since December 1988
from chronic back pain. He later added anxiety and nervous disorders. After a
hearing, an administrative law judge (ALJ) determined that Davidson could not
perform his past relevant work, but that he could perform certain jobs which a
vocational expert identified at the hearing in response to the ALJ’s hypothetical
question.

       Davidson generally contends that the ALJ ignored evidence of disabling mental
impairment. We disagree. The ALJ specifically noted the diagnosed mental
conditions, finding that Davidson had severe major depression and a personality
disorder, cf. Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001) (there is no doubt
claimant is experiencing pain, but real issue is how severe that pain is); and contrary
to Davidson’s assertion, none of the VA physicians who treated him for mental
problems opined that he could not work, cf. Tennant v. Apfel, 224 F.3d 869, 870 (8th
Cir. 2000) (per curiam) (claimant was properly discredited in part based on lack of
physician-ordered limitations). Further, the Social Security Administration
physicians, like the ALJ, found that Davidson was “often” deficient in concentration,
persistence, or pace, not that he “often” decompensated at work.

     Davidson suggests the ALJ improperly discredited him based solely on his
demeanor at the hearing. The ALJ did not even mention Davidson’s demeanor.

      2
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
                                          -2-
Instead, the ALJ listed the factors from Polaski v. Heckler, 739 F.2d 1320, 1322 (8th
Cir. 1984), and cited multiple inconsistencies in the record on which he based his
credibility determination. See Haggard v. Apfel, 175 F.3d 591, 594 (8th Cir. 1999)
(declining to disturb decision of ALJ who considered, but for good cause expressly
discredited, claimant’s subjective complaints).

      Davidson’s remaining arguments are either unsupported by the record or
provide no basis for overturning the ALJ’s decision.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-